Citation Nr: 0724912	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for Hepatitis C 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The appellant appeared before the undersigned at a Board 
hearing in January 2007 and testified regarding his 
symptomatology.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a January 2007 Board hearing before 
the undersigned.  During that testimony, the veteran and his 
representative notified the Board the veteran is receiving 
Social Security Disability payments for his Hepatitis C 
condition.  The veteran's representative testified that the 
Social Security records in this matter are relevant to the 
veteran's appeal.
 
Hence, a remand is in order to secure these records.  Tetro 
v. Gober, 14 Vet. App. 110 (2000) (VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists); 
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain from 
the Social Security Administration any 
medical records used in awarding the 
appellant any Social Security benefits, 
including the initial disability 
determination.  If any pertinent records 
are not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefits are not granted, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

3.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



